ORDER
ROBERT A. GIEGERICH, JR., formerly of CRANFORD,
who was admitted to the bar of this State in 1973, and who thereafter was temporarily suspended from the practice of law by Order of the Court filed April 6, 2005, and who remains suspended at this time, having tendered his consent to disbarment as an *64attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that ROBERT A. GIEGERICH, JR., is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ROBERT A. GIEGERICH, JR., pursuant to Rule 1:21-6, which were restrained from disbursement except on application to this Court for good cause shown by Order of the Court filed April 6, 2005, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.